 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                        No. 2:18-cv-01786 TLN GGH P
12                        Petitioner,
13            v.                                        ORDER
14    BEULER,
15                        Respondent.
16

17          On January 9, 2019, the court issued an Order to Show Cause directing petitioner to show

18   cause why he failed to file an amended petition in compliance with the court’s November 5, 2018

19   and December 3, 2018 orders. ECF No. 8. Petitioner has filed a one-page response to the court’s

20   January 9, 2019 providing case citations and statutes only. ECF No. 9. However, petitioner

21   appears to only brief the merits of some of his claims. By failing to comply with the court’s order

22   in submitting an amended petition, the pleadings in this case are non-cognizable. Consequently,

23   there is no petition pending at this time.

24          Accordingly, petitioner is again ORDERED to file an amended petition within thirty days

25   carefully listing each issue and providing facts related to each issue. Petitioner is advised that

26   ////

27   ////

28   ////
                                                        1
 1   this order, as was the court’s January 9, 2019 order, is not optional. If petitioner fails to file his
 2   amended petition within the requisite timeframe, the court will recommend dismissal of his case
 3   pursuant to Federal Rule of Civil Procedure 41(b).
 4   Dated: February 6, 2019
                                                   /s/ Gregory G. Hollows
 5                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
